Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites:
“A first vehicle including a vehicle to be controlled” is unclear.  A first vehicle is a vehicle.  It is unclear how and what manner “a vehicle” is installed into “a first vehicle”? 
“generate a breadcrumbing navigation path” is unclear what does the phase “breadcrumbing” mean?  
Claims 15 & claim 16 have same issue above.
Claims 2-8 & 17-19 depend upon rejected claims 1 & 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 & 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek (20200130711) in view of Visintainer (20210024061).
With regarding claim 1, Turek discloses a system for closest in path vehicle following, comprising: 
a first vehicle be controlled, the first vehicle including a sensor device generating data related to a second vehicle including a closest in path vehicle operating upon a drivable surface in front of the first vehicle (an autonomous vehicle (AV) 110 includes a sense subsystem 210, a tracking subsystem 216 and etc. see [0014]-[0027]+); 
a navigation control module including a computerized processor operable to monitor the data from the sensor device; evaluate the data to determine a quality measure of a path followed by the second vehicle (the track subsystem 216 determines the AV 110 relation to other vehicle 120, assigns and ranks the other vehicle 120 respective safety risk grades, see at least [0028]-[0029]+), 
wherein determining the quality measure of the path includes determining whether the second vehicle is tracking a lane of travel; and when the quality measure of the second vehicle is above a high- quality candidate threshold, planning a navigation path based upon the data (the tracking subsystem 216 determines whether other vehicles 120 response the risk based on a threshold time, see at least [0033], the plan subsystem 220 generate actuates based on the other vehicles information, see at least [0034]+, the submodule 226 plans a predefine maneuver to prioritize avoidance of high-risk  vehicles, see at least [0051]+); and 
a vehicle control module controlling the first vehicle based upon the navigation path (control the AV 110 to reroute if or change lane based upon the information data relating to other vehicles surround, see at least [0053]-[0054]+).  
Turek fails to teach generating a breadcrumbing navigation path based upon the data. Visintainer discloses an automotive driver assistance system for a vehicle (see the abstract).  The system includes an automotive on-board unit 1 receives input data to determine object or obstacle present in the space surrounding the host motor vehicle, see at least [0028], generates a possible driving paths of the host motor vehicle from its current position based on the information data, see at least [0051]+ & 3 [0067]+).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Turek by including generating a possible driving paths of the host motor vehicle from its current position based on the information surrounding as taught by Visintainer for increasing the safety of all the motor vehicles involved.

With regarding claim 2, Turek teaches that the system of claim 1, wherein determining the quality measure further includes quantifying the path followed by the second vehicle with a numerical value (the tracking subsystem 216 assign the vehicle 120 respective safety risk grade and rank, see at least [0029]+).  

With regarding claim 3, Turek teaches that the system of claim 1, wherein evaluating the data further includes: determining an oscillation of the second vehicle on the drivable surface based upon the data; comparing the oscillation to a threshold oscillation value; and determining the quality measure of the second vehicle based upon the comparing (determining if the vehicle 120 enters a dangerous situation with the AV 110 based on the driving safety model, see at least [0033]+).  

With regarding claim 4, Visintainer teaches that the system of claim 3, wherein determining the oscillation of the second vehicle comprises monitoring a heading error of the second vehicle (driving direction of the relevant vehicles, see at least [0096]+).  

With regarding claim 5, Visintainer teaches that the system of claim 3, wherein determining the oscillation of the second vehicle comprises monitoring a lateral position error of the second vehicle (see at elast [0095]-[0098]+).
  
With regarding claim 6, Visintainer teaches that the system of claim 3, wherein determining the oscillation of the second comprises monitoring a relative position of the second vehicle to another vehicle on the drivable surface (see at least [0080]-[0090]+).  

With regarding claim 7, Visintainer teaches that the system of claim 3, wherein determining the oscillation of the second vehicle comprises monitoring a curvature error of the vehicle (see at least [0098]+).  

With regarding claim 8, teaches that the system of claim 1, wherein evaluating the data comprises: determining a stability of the second vehicle on the drivable surface based upon the data; comparing the stability to a threshold stability value; and determining the quality measure of the second vehicle based upon the comparing (determining the other vehicle safety risk with level, rank and threshold, see at least [0028]-[0034]+).  

With regarding claim 10, Visintainer teaches that the system of claim 8, wherein determining the stability of the second vehicle on the drivable surface comprises evaluating a dynamic trajectory of the second vehicle in relation to the lane of travel (see at least [0094]+).  

With regarding claim 11, Visintainer teaches that the system of claim 1, wherein the sensor device comprises one of a camera device, a radar device, a lidar device, and an ultrasonic device (see at least [0006]+).  

With regarding claim 12, Turek teaches that the system of claim 1, wherein controlling the first vehicle based upon the breadcrumbing navigation path comprises: determining a lane geometry on the drivable surface; fusing the lane geometry with the breadcrumbing navigation path to create a fused navigation path; and controlling a trajectory of the first vehicle based upon the fused navigation path (see at least [0071]+).  

With regarding claim 13, Visintainer teaches that the system of claim 1, wherein the vehicle control module further controls a distance from the second vehicle based upon the quality measure (see at least [0086]+).  

With regarding claim 14, Visintainer teaches that the system of claim 1, wherein the vehicle control module further controls vehicle braking based upon the quality measure (the brake system status in turn comprising brake applied status, traction control status, anti-lock brake status and stability control status, see at least [0033]+).  

With regarding claim 15, Turek discloses a system for closest in path vehicle following, comprising: 
a first vehicle including a vehicle to be controlled, the first vehicle including a sensor device of generating data related to a second vehicle including a closest in path vehicle operating upon  a drivable surface in front of the first vehicle (an autonomous vehicle (AV) 110 includes a sense subsystem 210, a tracking subsystem 216 and etc. see [0014]-[0027]+); 
a navigation control module including a computerized processor operable to monitor the data from the sensor device; evaluate the data to determine a quality measure of a path followed by the second vehicle, wherein determining the quality measure of the path includes determining whether the second vehicle is tracking a lane of travel (the track subsystem 216 determines the AV 110 relation to other vehicle 120, assigns and ranks the other vehicle 120 respective safety risk grades, see at least [0028]-[0029]+), and 
wherein determining the quality measure of the path includes determining whether the second vehicle is tracking a lane of travel; and when the quality measure of the second vehicle is above a high- quality candidate threshold, planning a navigation path based upon the data (the tracking subsystem 216 determines whether other vehicles 120 response the risk based on a threshold time, see at least [0033], the plan subsystem 220 generate actuates based on the other vehicles information, see at least [0034]+, the submodule 226 plans a predefine maneuver to prioritize avoidance of high-risk  vehicles, see at least [0051]+); and 
a vehicle control module controlling the first vehicle based upon the navigation path (control the AV 110 to reroute if or change lane based upon the information data relating to other vehicles surround, see at least [0053]-[0054]+).  
Turek fails to teach generating a breadcrumbing navigation path based upon the data. Visintainer discloses an automotive driver assistance system for a vehicle (see the abstract).  The system includes an automotive on-board unit 1 receives input data to determine object or obstacle present in the space surrounding the host motor vehicle, see at least [0028], generates a possible driving paths of the host motor vehicle from its current position based on the information data, see at least [0051]+ & 3 [0067]+).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Turek by including generating a possible driving paths of the host motor vehicle from its current position based on the information surrounding as taught by Visintainer for increasing the safety of all the motor vehicles involved.

With regarding claim 16, Turek discloses a process for closest in path vehicle following, comprising: 
gathering data with a sensor device of a first vehicle including a vehicle to be controlled, the data being related to a second vehicle including a closest in path vehicle operating upon a drivable surface in front of the first vehicle (an autonomous vehicle (AV) 110 includes a sense subsystem 210, a tracking subsystem 216 and etc. for gathering data. see [0014]-[0027]+); 
within a computerized processor, monitoring the data from the sensor device; evaluating the data to determine a quality measure of a path followed by the second vehicle, wherein determining the quality measure of the path includes determining whether the second vehicle is tracking a lane of travel (the track subsystem 216 determines the AV 110 relation to other vehicle 120, assigns and ranks the other vehicle 120 respective safety risk grades, see at least [0028]-[0029]+); and 
when the quality measure of the second vehicle is above a high- quality candidate threshold, generating a navigation path based upon the data (the tracking subsystem 216 determines whether other vehicles 120 response the risk based on a threshold time, see at least [0033], the plan subsystem 220 generate actuates based on the other vehicles information, see at least [0034]+, the submodule 226 plans a predefine maneuver to prioritize avoidance of high-risk  vehicles, see at least [0051]+); and 
controlling the first vehicle based upon the navigation path (control the AV 110 to reroute if or change lane based upon the information data relating to other vehicles surround, see at least [0053]-[0054]+).  
Turek fails to teach generating a breadcrumbing navigation path based upon the data. Visintainer discloses an automotive driver assistance system for a vehicle (see the abstract).  The system includes an automotive on-board unit 1 receives input data to determine object or obstacle present in the space surrounding the host motor vehicle, see at least [0028], generates a possible driving paths of the host motor vehicle from its current position based on the information data, see at least [0051]+ & 3 [0067]+).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Turek by including generating a possible driving paths of the host motor vehicle from its current position based on the information surrounding as taught by Visintainer for increasing the safety of all the motor vehicles involved.

With regarding claim 17, Turek teaches that the process of claim 16, wherein evaluating the data further includes evaluating a stability of the path followed by the second vehicle (determining if the vehicle 120 enters a dangerous situation with the AV 110 based on the driving safety model, see at least [0033]+).  

With regarding claim 18, Visintainer teaches that the process of claim 16, wherein evaluating the data further includes evaluating an oscillation of the path followed by the second vehicle (driving direction of the relevant vehicles, see at least [0095]-[0096]+).

With regarding claim 19, Visintainer teaches that the process of claim 16, further comprising automatically stopping the first vehicle if the quality measure of the second vehicle is below a full stop warranted threshold (see at least [0082]+).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662